Citation Nr: 0505400	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  96-41 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder manifested by migratory pain in multiple joints 
including both upper and lower extremities to include both 
knees on a direct basis or as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from January 1979 to July 
1995, to include the Persian Gulf and Somalia.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In January 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO.  A transcript of his testimony has 
been associated with the claims file.

In February 1998 the Board remanded the claim to the RO for 
further development and adjudicative action.

In November 2004 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations.

2.  The veteran's service medical records contain no 
indication of complaints of, treatment for, findings of, or 
diagnosis of fibromyalgia, polyarthralgia, gout or any other 
musculoskeletal signs or symptoms  (other than service-
connected disability).

3.  There is no medical evidence of record showing that any 
disease subject to service connection such as multiple joint 
osteoarthritic disease process (other than what would be 
construed as part of service-connected lumbar and cervical 
spine disabilities) or organic disease of the nervous system 
was manifested to a compensable degree within one year of the 
veteran's discharge from service.
4.  There is no medical evidence of any currently undiagnosed 
chronic disorder manifested by migratory pain in multiple 
joints including both upper and lower extremities to include 
both knees, becoming manifest during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.

5.  The probative and competent medical evidence of record 
establishes that the veteran's migratory pain in multiple 
joints including both upper and lower extremities to include 
both knees has not been linked to active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War.

6.  The probative and competent medical evidence of record 
establishes that the veteran's migratory pain in multiple 
joints including both upper and lower extremities to include 
both knees has been linked to post service industrial 
traumatic injury.

CONCLUSION OF LAW

A chronic acquired disorder manifested by migratory pain in 
multiple joints including both upper and lower extremities to 
include both knees on a direct basis or as due to an 
undiagnosed illness was not incurred in or aggravated by 
active service; nor may service connection be presumed for 
osteoarthritis or organic disease of the nervous system.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 
1137, 5103, 5103A, 5107;  38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.317 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection has been granted for lumbosacral strain 
with low back pain and nonradicular symptoms, evaluated as 10 
percent disabling; cervical strain, evaluated as 10 percent 
disabling; and bilateral Eustachian tube dysfunction, 
evaluated as noncompensable.  The combined schedular 
evaluation is 20 percent.


The service medical records, particularly in the latter 
portions of service, are replete with references to pain, 
swelling, stiffness and other orthopedic and neurological 
symptoms in numerous muscles and joints including areas of 
the low back, neck, upper and lower extremities, knees, etc.  
At one time there was a suggestion that the veteran exhibited 
some sort of total body paralysis.  

Variously dated evaluative studies were undertaken to assess 
the veteran's multiple symptomatic complaints and such 
studies were not totally conclusive as to the causation for 
many of the symptoms.

The inservice laboratory studies of which there are currently 
reports show no positive rheumatoid factor, although the 
veteran was found to have a Positive Purified Protein 
Derivative (PPD) converter.

The veteran filed a claim of entitlement to service 
connection for a chronic acquired disorder manifested by 
migratory pain in multiple joints including both upper and 
lower extremities to include both knees on a direct basis or 
as due to an undiagnosed illness in October 1995.

Naval medical center records dated in 1995 show the veteran 
was evaluated for costochondritis.

A November 1995 VA feet examination concluded in pertinent 
diagnoses of cervical strain/sprain, chronic, relapsing, x-
ray consistent with diagnosis, mild; lumbosacral 
strain/sprain, chronic, relapsing, recurring, x-ray 
consistent with diagnosis, mild; and degenerative joint 
disease possible in knees but unlikely, x-ray exam within 
normal limits.

A November 1995 VA general medical examination shows the 
diagnosis was "no general medical diagnosis was found."




A December 1995 private laboratory study shows the veteran 
had a positive rheumatoid factor.  Additional treatment 
reports show the veteran was evaluated for multiple joint 
pain.

An October 1996 VA special orthopedic examination of the 
veteran shows he reported that his multiple joint and muscle 
pain had begun in 1991.  The examination diagnoses were back 
pain, cervical spine pain, muscular, and arthralgias in 
peripheral joints noted to involve the shoulders, elbows, 
wrists, hands, hips, knees, ankles, and feet.  The examiner 
recorded he very much doubted the diagnosis of rheumatoid 
arthritis in the veteran.

In January 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO.  A transcript of his testimony has 
been associated with the claims file.  He elaborated on his 
ongoing multiple joint and muscle pains said to have begun in 
service.  

A May 1997 VA special orthopedic examination of the veteran 
concluded in a diagnosis of back pain muscular.  There were 
no signs of nerve root irritation.  The examiner diagnosed 
arthralgias or unknown cause of pain in the two knee joints.  
He noted this was not chondromalacia patellae.  The examiner 
recorded that he did not find signs of fibromyalgia.  There 
were no trigger points and no evidence of muscle pain.  

An August 1997 VA outpatient treatment report shows the 
veteran was evaluated for chronic neck and back pain said to 
have been present since 1993.  

A June 1999 VA infectious, immune, and nutritional 
disabilities examination concluded in a finding that the 
veteran had no evidence of infectious process or fibromyalgia 
at present.


A June 1999 VA special orthopedic examination of the veteran 
shows the examiner recorded it was difficult to give a 
diagnosis of nonspecific polyarthralgia, for his symptoms did 
not seem to be localized to specific joints.  Thus, once 
again, from an orthopedic standpoint, the examiner found no 
indication of any specific underlying pathology, and no 
indication of any functional impairment.

A June 1999 VA special neurological examination of the 
veteran concluded in a finding of no evidence of myelopathy, 
peripheral neuropathy, or migraine.

A January 2001 private hospital report shows the veteran 
reported that he was lifting up above his head while at work 
as a prison guard.  He felt pain in the mid back, and pointed 
to the mid thoracic to the upper lumbar area.  He had pain 
shooting down both legs with tingling in the arms as well, of 
a stabbing nature.  He denied any ameliorating or 
exacerbating factors.  He related that he had had back 
problems in the past, but not of this severity.  Examination 
concluded in an impression of a patient with acute evaluation 
for work-related injury, mid thoracic back pain, acute, with 
radicular radiation.

On file is a letter dated in February 2001 from Dr. VM.  He 
advised that the veteran was being evaluated for mid back 
pain and radiation of pins and needles feelings into the 
legs, feet, arms, and hand.  The veteran related onset of 
this recent problem to January 17, 2001.  At that time, in 
his role as a correctional officer, he was moving a bar from 
a cell door.  He twisted and had mid and lower back pain, 
extremely sharp, and had to sit down.  He eventually had to 
be taken by ambulance to the hospital.

X-rays were said to be negative.  The veteran was given the 
week off.  At the end of that time, the pain was the same, 
and he was then given a month off.  He was then sent to a 
specialist.  He was noted to have an extensive past history 
of back pain.  Apparently this started in 1992 when he had an 
injury in service.  He had a repeat problem in 1993 while 
working on limited duty in the galley of a ship.  He was 
hospitalized in June 1994 because of severe back pain and 
this led to eventual discharge from service.  

Following discharge from service he worked on a delivery 
truck for about 10 months and then joined the State as a 
corrections officer.  He had been carrying out similar 
physical activity for seven months in his current role but 
had been carrying out the job as a correction officer for 
about five years.

The veteran related he had the first episode of mid back pain 
in 1997.  He lifted some heavy object overhead and felt a 
severe pain.  He was on light duty for about six months and 
his pain finally did resolve.  He had a second episode of mid 
back pain in February 2000 and was off about one month with 
physical therapy.  Thus, this was the third occasion of the 
mid back pain with radiation into the extremities of pins and 
needles feeling.

X-rays were reviewed and showed no specific abnormality of 
the skeletal system in thoracic and lumbar and cervical 
spine.  The examination diagnosis was disc disruption of 
lower thoracic spine.  Dr. VM recorded it was his belief the 
veteran had an internal disc disruption of perhaps T8 or 9 or 
10 discs.

VA conducted a medical examination of the veteran in January 
2003.  The examiner advised that based on information 
provided and the fact that the veteran denied experiencing 
similar difficulties with his back prior to his employment at 
a correctional facility, it would appear that his current 
difficulties were directly related to his industrial injuries 
while employed at the Donovan Correctional Facility.  

Thus, it would appear that his present condition was 
completely unrelated to the noted service-connected 
lumbosacral strain and back pain.  Thus, it was more likely 
than not that his current conditions were completely 
unrelated to the service-connected injury.  Once again, his 
current conditions appeared to have been caused by the recent 
service-connected injuries.

A substantial quantity of private medical reports referable 
to treatment of the veteran in 2001 for his on the job 
injury, and on going treatment thereafter, has been 
associated with the claims file.



In November 2003 the veteran was afforded a VA chronic 
fatigue syndrome examination.  The examination concluded in 
impressions that his history and examination did not support 
a diagnosis of fibromyalgia, and he did not have a 
fibromyalgia syndrome.  

There was no clinical evidence in the evaluation for 
rheumatoid arthritis and there was absolutely no indication 
to do blood studies.  He gave no history of and had no 
evidence for chronic fatigue.  There was no chronic fatigue 
syndrome.

The examiner recorded there was a mild patellofemoral 
syndrome although the only objective findings to support such 
was a narrowing patellofemoral compartment on x-ray.  
Physical examination did not reflect the subjective symptoms.  
There was a chronic recurring facet syndrome in the 
lumbosacral L3-5 area.  

There was tenderness to pressure there, although the veteran 
had a normal lumbar range of motion.  There was pressure only 
in the facet area.  There was also tenderness over the left 
sciatic nerve and piriformis muscle that was more likely than 
not pressure related from the wallet that was just recently 
removed from that area.

The examiner noted there was chronic joint dysfunction and 
tenderness at the T7 postvertebral joint on the right side 
and costochondral junction.  This was currently claimed by 
the veteran as being 100 percent caused by a work injury, 
although there had been previous complaints going back to the 
area for years and years that appeared to have been a 
chronically dysfunctional joint.  This was consistent with 
his posture and with anatomical differences of the right leg 
being shorter than the left leg and being uncorrected.

The next dysfunction that the veteran had was a mild flexible 
pes planus creating subjective foot discomfort but showing no 
specific objective findings except for the mild flexible pes 
planus, the left side going lower than the right.  

The examiner recorded that the conditions above accounted for 
the symptoms and those were the positive findings as 
requested.

In November 2003 the veteran was afforded a VA special 
orthopedic examination.  The examiner noted apparently it had 
been previously suggested that the veteran had sustained a 
nonspecific strain of the lumbosacral spine in association 
with his service-connected injury.  Apparently the symptoms 
related to this problem had significantly diminished with no 
evidence of residual disability or functional impairment at 
the time of his employment at the Donovan State Correction 
facility.

The examiner recorded that subsequently the veteran sustained 
a work-related injury to the thoracolumbar spine suggestive 
of a chronic nonspecific musculoligamentous strain.  
Apparently recent diagnostic procedures had suggested some 
evidence of intervertebral disc pathology at various levels 
in the lumbar and thoracic spine areas.  

In association with the treatment of his work-related injury, 
he had had treatments to the lumbar spine with attempted 
procedure in the thoracic spine as well.  The veteran was 
still under treatment for his work-related industrial injury 
and had not been released for return to work.  

The examiner recorded that examination of the veteran at the 
time failed to reveal any objective abnormality as related to 
any of his joints or muscles of the spine and both upper and 
lower extremities.  

At the present time, the examiner recorded he found no 
indication of any disability or functional impairment as 
would relate to his previous service-connected injury.  His 
present condition was solely the result of his industrial 
work-related injury.

The examiner noted that in view of the multiple negative x-
ray studies, further diagnostic studies did not appear to be 
indicated.  X-rays of the lumbar spine and pelvis, and both 
knees were negative for any abnormalities.  


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for osteoarthritis or organic disease of the nervous system 
if shown disabling to a compensable degree during the first 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Persian Gulf War

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

`(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--
`(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
`(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).
`(2) For purposes of this subsection, the term `qualifying 
chronic disability' means a chronic disability resulting 
from any of the following (or any combination of any of 
the following):
`(A) An undiagnosed illness.
`(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms.
               `(C) Any diagnosed illness that the Secretary 
determines in regulations  prescribed under subsection (d) 
warrants a presumption of service-connection.'.

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time 
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War. 

(c)(1) Whenever the Secretary determines under section 
1118(c) of this title that a presumption of service 
connection for an undiagnosed illness (or combination of 
undiagnosed illnesses) previously established under this 
section is no longer warranted - 

Subsection (c)(1) of such section is amended--in the 
matter preceding subparagraph (A), by striking `for an 
undiagnosed illness (or combination of undiagnosed 
illnesses)'; and in subparagraph (A), by striking `for 
such illness (or combination of illnesses)'.

(A) a veteran who was awarded compensation under this section 
for such illness (or combination of illnesses) on the basis 
of the presumption shall continue to be entitled to receive 
compensation under this section on that basis; and 

(B) a survivor of a veteran who was awarded dependency and 
indemnity compensation for the death of a veteran resulting 
from the disease on the basis of the presumption before that 
date shall continue to be entitled to receive dependency and 
indemnity compensation on that basis. 


(2) This subsection shall cease to be effective 10 years 
after the first day of the fiscal year in which the National 
Academy of Sciences submits to the Secretary the first report 
under section 1603 of the Persian Gulf War Veterans Act of 
1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

(d)(1) The Secretary shall prescribe regulations to carry 
out this section. (2) Those regulations shall include the 
following: (A) A description of the period and 
geographical area or areas of military service in 
connection with which compensation under this section may 
be paid. (B) A description of the illnesses for which 
compensation under this section may be paid. (C) A 
description of any relevant medical characteristic (such 
as a latency period) associated with each such service 
connection granted under either such section for 
disability of a veteran who participated in the research 
project may not be terminated. 

Except as provided in paragraph (2), notwithstanding any 
other provision of law any grant of service-connection 
protected under this subsection shall remain service-
connected for purposes of all provisions of law under this 
title.

`(2) Paragraph (1) does not apply in a case in which--
`(A) the original award of compensation or service 
connection was based on fraud; or
`(B) it is clearly shown from military records that 
the person concerned did not have the requisite 
service or character of discharge.
       (3) The Secretary shall publish in the Federal 
Register a list of medical research projects sponsored by the 
Department for which service connection granted under this 
section or section 1118 of this title may not be terminated 
pursuant to paragraph (1).  38 U.S.C.A. § 1117, as amended by 
Pub. L. 107-103, secs. 202(a), (b)(1), (d)(1) and 203(a), 115 
Stat. 988, 989, effective March 1, 2002. 

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 
In Sec. 3.317, paragraph (a)(1)(i) is amended by removing 
"December 31, 2001" and adding, in its place, "December 
31, 2006". 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. 

The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317, as amended effective November 9, 2001 at 
66 Fed. Reg: 56614-56615 (November 9, 2001). 

Presumptions of service connection for illnesses associated 
with service in the Persian Gulf during the Persian Gulf War. 
(a)(1) For purposes of section 1110 of this title, and 
subject to section 1113 of this title, each illness, if any, 
described in paragraph (2) shall be considered to have been 
incurred in or aggravated by service referred to in that 
paragraph, notwithstanding that there is no record of 
evidence of such illness during the period of such service. 

(2) An illness referred to in paragraph (1) is any diagnosed 
or undiagnosed illness that - (A) the Secretary determines in 
regulations prescribed under this section to warrant a 
presumption of service connection by reason of having a 
positive association with exposure to a biological, chemical, 
or other toxic agent, environmental or wartime hazard, or 
preventive medicine or vaccine known or presumed to be 
associated with service in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; and 
(B) becomes manifest within the period, if any, prescribed in 
such regulations in a veteran who served on active duty in 
that theater of operations during that war and by reason of 
such service was exposed to such agent, hazard, or medicine 
or vaccine. 

(3) For purposes of this subsection, a veteran who served on 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and has an illness described in 
paragraph (2) shall be presumed to have been exposed by 
reason of such service to the agent, hazard, or medicine or 
vaccine associated with the illness in the regulations 
prescribed under this section unless there is conclusive 
evidence to establish that the veteran was not exposed to the 
agent, hazard, or medicine or vaccine by reason of such 
service. 

`(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.'.
(b)(1)(A) Whenever the Secretary makes a determination 
described in subparagraph (B), the Secretary shall prescribe 
regulations providing that a presumption of service 
connection is warranted for the illness covered by that 
determination for purposes of this section. 

(B) A determination referred to in subparagraph (A) is a 
determination based on sound medical and scientific evidence 
that a positive association exists between - (i) the exposure 
of humans or animals to a biological, chemical, or other 
toxic agent, environmental or wartime hazard, or preventive 
medicine or vaccine known or presumed to be associated with 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; and (ii) the occurrence of a diagnosed 
or undiagnosed illness in humans or animals. 


(2)(A) In making determinations for purposes of paragraph 
(1), the Secretary shall take into account - (i) the reports 
submitted to the Secretary by the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998; and (ii) all other sound medical and scientific 
information and analyses available to the Secretary. (B) In 
evaluating any report, information, or analysis for purposes 
of making such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review. 

(3) An association between the occurrence of an illness in 
humans or animals and exposure to an agent, hazard, or 
medicine or vaccine shall be considered to be positive for 
purposes of this subsection if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association. 

(c)(1) Not later than 60 days after the date on which the 
Secretary receives a report from the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998, the Secretary shall determine whether or not a 
presumption of service connection is warranted for each 
illness, if any, covered by the report. 

(2) If the Secretary determines under this subsection that a 
presumption of service connection is warranted, the Secretary 
shall, not later than 60 days after making the determination, 
issue proposed regulations setting forth the Secretary's 
determination. 

(3)(A) If the Secretary determines under this subsection that 
a presumption of service connection is not warranted, the 
Secretary shall, not later than 60 days after making the 
determination, publish in the Federal Register a notice of 
the determination. The notice shall include an explanation of 
the scientific basis for the determination. 





(B) If an illness already presumed to be service connected 
under this section is subject to a determination under 
subparagraph (A), the Secretary shall, not later than 60 days 
after publication of the notice under that subparagraph, 
issue proposed regulations removing the presumption of 
service connection for the illness. 

(4) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. Such 
regulations shall be effective on the date of issuance. 

(d) Whenever the presumption of service connection for an 
illness under this section is removed under subsection (c) - 
(1) a veteran who was awarded compensation for the illness on 
the basis of the presumption before the effective date of the 
removal of the presumption shall continue to be entitled to 
receive compensation on that basis; and 

(2) a survivor of a veteran who was awarded dependency and 
indemnity compensation for the death of a veteran resulting 
from the illness on the basis of the presumption before that 
date shall continue to be entitled to receive dependency and 
indemnity compensation on that basis.  

(e) Subsections (b) through (d) shall cease to be effective 
10 years after the first day of the fiscal year in which the 
National Academy of Sciences submits to the Secretary the 
first report under section 1603 of the Persian Gulf War 
Veterans Act of 1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

38 U.S.C.A. § 1118. (Added Pub. L. 105-277, div. C, title 
XVI, Sec. 1602(a)(1), Oct. 21, 1998, 112 Stat. 2681-742.); as 
amended by Pub. L. 107-103, secs. 202(b)(2), (d)(1), 115 
Stat. 989, effective March 1, 2002. 

As required by law, the Department of Veterans Affairs (VA) 
hereby gives notice that the Secretary of Veterans Affairs, 
under the authority granted by the Persian Gulf War Veterans 
Act of 1998, Pub. L. 105-277, 112 Stat. 2681-742 through 
2681-749 (codified at 38 U.S.C. 1118), and the Veterans 
Programs Enhancement Act of 1998, Pub. L. 105- 368, 112 Stat. 
3315, has determined that there is no basis to establish a 
presumption of service connection for any disease based on 
service in the Persian Gulf during the Persian Gulf War. 66 
Fed. Reg. 35702-357 (July 6, 2001).

SUMMARY: In a notice published July 6, 2001 (66 FR 35702-
35710), we stated in the SUMMARY paragraph, "As required by 
law, the Department of Veterans Affairs (VA) hereby gives 
notice that the Secretary of Veterans Affairs, under the 
authority granted by the Persian Gulf War Veterans Act of 
1998, Pub. L. 105-277, 112 Stat. 2681-742 through 2681-749 
(codified at 38 U.S.C. 1118), and the Veterans Programs 
Enhancement Act of 1998, Pub. L. 105-368, 112 Stat. 3315, has 
determined that there is no basis to establish a presumption 
of service connection for any disease based on service in the 
Persian Gulf during the Persian Gulf War."

The purpose of this notice is to clarify that the September 
7, 2000, National Academy of Sciences (NAS) report entitled 
"Gulf War and Health, Volume 1. Depleted Uranium, Sarin, 
Pyridostigmine Bromide, Vaccines" covered only those items. 

This notice also is to clarify that VA's July 6, 2001, notice 
was intended to convey to the public that the Secretary of 
Veterans Affairs, under the relevant statutory authorities, 
had determined only that, at that time, there was no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  66 Fed. Reg. 58784-58785 (November 23, 2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the March 1996 rating decision, the 
September 1996 Statement of the Case, October 1998 
development letter, and the November 2004 Supplemental 
Statement of the Case cite the law and regulations that are 
applicable to the appeal and explain why the RO denied the 
claim of entitlement to service connection.  The November 
2004 supplemental statement of the case set forth the text of 
the VCAA regulations and of critical revisions of the 
applicable rating criteria.  

In addition, in May and October 2003 the RO sent the veteran 
letters that explained the expanded VA notification and duty 
to assist obligations under the VCAA.  The letter advised 
him that private or VA medical records would be obtained if 
he provided the names and addresses of all sources of 
treatment and the approximate dates of treatment.  The 
letters explained that the RO would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  The forms required to authorize 
the release of private medical records to VA were provided.  
The letters served to put the veteran on notice of the 
applicability and effect of the VCAA and of his rights and 
responsibilities under the new law.  The veteran responded 
to the May 2003 letter, and he was afforded additional VA 
examinations subsequent to the October 2003 letter.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  After the notice was provided, the veteran was given 
ample time in which to respond.  Thereafter, the case was 
readjudicated and a supplemental statement of the case was 
provided to him.  No further communication was received from 
him.  He has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini II, to 
decide the appeal at the present time does not result in 
prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran has been afforded numerous opportunities to 
submit additional evidence.  

In this case, although the VCAA notice letters that were 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  

As noted above, the RO's May and October 2003 letters 
discussed the evidence requirements that apply to the claim 
at issue and advised the veteran of the importance of 
submitting evidence to satisfy these requirements.  The 
instructions regarding the need to submit the specified 
evidence is the substantial equivalent of an explicit request 
that he submit any evidence that he had in his possession.  
As noted above, it is also relevant that the veteran did 
respond to the first notice.  It appears that no further 
evidence is forthcoming.

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran has been afforded numerous VA 
examinations which address the etiology of the claimed 
disability at issue.  The record does not identify any 
additional Government or private records which have not been 
obtained or for which reasonable procurements efforts have 
not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for general service connection.  To 
establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue claimed as a chronic acquired 
disorder manifested by migratory pain in multiple joints 
including both upper and lower extremities to include both 
knees.  He does not satisfy the other two requirements for 
prevailing on a claim for general service connection.  

In this regard, there is no evidence of incurrence or 
aggravation of a chronic acquired disorder manifested by 
migratory pain in multiple joints including both upper and 
lower extremities to include both knees in service, other 
than symptomatology already contemplated in the service-
connected disabilities of the lumbar and cervical spine.  A 
VA examiner reviewed the veteran's service medical records 
and post service medical documentation in its entirety.  He 
found that the veteran's current disability so claimed is 
related to a post service injury on the job.  The Board notes 
in passing that the veteran was not shown to have an 
osteoarthritic disease process or an organic disease of the 
nervous system disabling to a compensable degree during the 
first post service year, muchless is he shown to have 
either such disease which has been linked to service on a 
direct or presumptive basis.

The veteran claims that he suffers from a chronic acquired 
disorder manifested by migratory pain in multiple joints 
including both upper and lower extremities to include both 
knees as due to an undiagnosed illness.  

The Board's review of the evidentiary record shows that the 
veteran is unable to proceed on this theory of entitlement.  
All of his symptomatology has been accounted for and 
diagnosed either on the basis of disabilities of the lumbar 
and cervical spine for which service connection has been 
granted, or on the basis of residual disability related to 
the well known trauma sustained when he was employed as a 
corrections officer documented in the post service medical 
records on file.

In fact, a VA examiner most recently unequivocally stated 
that he could not find any disability or functional 
impairment as would relate to the veteran's previous service 
injury (for which service connection has been granted), and 
was quite clear in relating the veteran's current complaints 
to post service traumatic injury sustained while employed as 
a corrections officer.  The VA examiner was explicit in 
recording that he could find no objective abnormality of the 
joints or muscles of the spine or upper or lower extremities 
relatable to service incurred injury.

The veteran is a lay person who has expressed an opinion 
relating his claimed disability at issue to service either on 
a direct basis or as due to an undiagnosed disorder.  He is 
not competent to address causation or etiology of his heart 
disease.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinions of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
disorder manifested by migratory pain in multiple joints 
including both upper and lower extremities to include both 
knees on a direct basis or as due to an undiagnosed illness.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.317 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder manifested by migratory pain in multiple joints 
including both upper and lower extremities to include both 
knees on a direct basis or as due to an undiagnosed illness.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
disorder manifested by migratory pain in multiple joints 
including both upper and lower extremities to include both 
knees on a direct basis or as due to an undiagnosed illness 
is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


